UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end:March 31 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 90.1% Basic Materials Manufacturing: 2.3% Vulcan Materials Co. $ Chemical Manufacturing: 7.5% Johnson & Johnson Procter & Gamble Co. Computer & Electronic Products: 20.1% Cisco Systems, Inc.* International Business Machines Corp. Microsoft Corp. Texas Instruments, Inc. Finance & Insurance: 11.7% American Express Co. CME Group, Inc. Visa, Inc. Food & Beverage Products: 12.4% The Coca-Cola Co. The Hershey Co. J.M. Smucker Co. Food Services: 2.6% McDonald's Corp. Mining, Oil & Gas Extraction: 8.3% Schlumberger Ltd. Transocean Ltd.* Petroleum Products: 6.7% Chevron Corp. Exxon Mobil Corp. Retail: 12.3% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing: 2.9% Southwest Airlines Co. Transportation Equipment: 3.3% The Boeing Co. TOTAL COMMON STOCKS (Cost $4,931,169) PARTNERSHIPS & TRUSTS: 2.4% Land Ownership & Leasing: 2.4% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost$114,483) SHORT-TERM INVESTMENTS: 5.8% Money Market Funds: 5.8% Fidelity Money Market Portfolio - Select Class, 0.16%2 Invesco STIC Prime Portfolio - Institutional Class, 0.16%2 TOTAL SHORT-TERM INVESTMENTS (Cost $339,943) TOTAL INVESTMENTS IN SECURITIES: 98.3% (Cost $5,385,595) Other Assets in Excess of Liabilities : 1.7% TOTAL NET ASSETS: 100.0% $ Non-income producing security. Affiliated company as defined by the Investment Company Act of 1940. 7-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Hodges Blue Chip 25 Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 (Unaudited) The Hodges Blue Chip 25 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ -
